Title: From George Washington to Colonel Christopher Greene, 26 October 1777
From: Washington, George
To: Greene, Christopher

 

Sir
Head Quarters [Whitpain Township, Pa.] 26 Octobr 1777

I have sent down Lt Colo. Rollston with three hundred pennsylvania Militia to reinforce Forts Mercer and Mifflin. I therefore desire that you and Baron Arent will settle the proportion that each is to have upon the most equitable terms. If you should have been joined by such a Number of Jersey Militia as will render your post quite secure, you are to permit all the pennsylvania Militia to pass over to fort Mifflin. I am &ca
